Name: Commission Implementing Regulation (EU) NoÃ 64/2013 of 24Ã January 2013 amending Regulation (EC) NoÃ 2535/2001 as regards the management of the WTO tariff quotas for New Zealand cheese and butter
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 25.1.2013 EN Official Journal of the European Union L 22/1 COMMISSION IMPLEMENTING REGULATION (EU) No 64/2013 of 24 January 2013 amending Regulation (EC) No 2535/2001 as regards the management of the WTO tariff quotas for New Zealand cheese and butter THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148(c), in conjunction with Article 4 thereof, Whereas: (1) Section 1 of Chapter III of Title 2 of Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2) sets out the rules on the management of import quotas by certain third countries listed in Annex III.B to that Regulation. Those rules provide for the issuing of an import licence upon presentation of a corresponding inward-monitoring arrangement (IMA 1) certificate. (2) The experience as regards the management of the tariff quotas for New Zealand cheese (quota numbers 09.4514 and 09.4515) proved that an equally efficient management of those quotas could also be achieved through a system which entails less administrative burden for importers and the licences issuing bodies of the Member States. Under that system the functions of the IMA1 certificate to prove the origin and the eligibility of the goods at import are kept but the issuing of import licences is no longer subject to the presentation of that certificate. It is therefore appropriate to submit those quotas to the rules of Chapter I of Title 2 of Regulation (EC) No 2535/2001. (3) With the view to prevent speculation while ensuring a maximum utilisation of the tariff quotas for New Zealand cheese, licence applications should be limited to 25 % of the relevant quota available. (4) Taking into account the seasonality of the dairy production in New Zealand, the evolution of the prices and the time necessary to ship the products concerned to the Union, it is appropriate to provide for a third allocation round of import licences in September for the quotas referred to in Part K of Annex I and Part A of Annex III. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) In order to give sufficient time to the applicants, the competent authorities and the Member States to comply with the new rules, it is appropriate that those rules apply from the quota year 2014. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 2535/2001 Regulation (EC) No 2535/2001 is amended as follows: (1) in Article 5, the following point is added: (k) the quotas referred to in Part K of Annex I.; (2) in Article 6, the first paragraph is replaced by the following: Annex I sets out the tariff quotas, the duties to be applied, the maximum quantities to be imported each year, the import tariff quota periods and their division into subperiods.; (3) in Article 13, paragraph 2 is replaced by the following: 2. Licence applications shall relate to at least 10 tonnes and no more than the quantity available under the quota for the subperiod as referred to in Article 6. However, licence applications shall relate: (a) in the case of the quotas referred to in point (a) of Article 5, to no more than 10 % of the quantity available; (b) in the case of the quotas referred to in point (k) of Article 5, to no more than 25 % of the quantity available.; (4) in Article 14, the following paragraph 1a is inserted: 1a. For the quotas referred to in Part K of Annex I, licence applications may be lodged only: (a) from 20 to 30 November, for imports during the period from 1 January to 30 June following; (b) from 1 to 10 June, for imports during the period from 1 July to 31 December following; (c) from 1 to 10 September, for imports during the period from 1 October to 31 December following.; (5) in Article 19, the following paragraph 3 is added: 3. For the quotas referred to in Part K of Annex I, the reduced rate of duty shall be applied on: (a) acceptance of the declaration of release for free circulation; (b) presentation of the import licence; and (c) presentation of an IMA 1 certificate as set out in Annex IX, issued by an issuing body listed in Annex XII and containing the relevant particulars set out in Annex XI, which proves the eligibility requirements and the origin of the product covered by the declaration of release for free circulation. Customs authorities shall indicate the serial number of the IMA 1 certificate on the import licence. Article 37(2), (3) and (4) shall apply mutatis mutandis.; (6) in Article 34, paragraph 4 is replaced by the following: 4. Annex III.A sets out the tariff quotas, the duty to be applied, the maximum quantities to be imported each year, the import tariff quota periods and their division into subperiods.; (7) Article 34a is replaced by the following: Article 34a 1. The quotas shall be divided into two parts as referred to in Annex III.A: (a) quota No 09.4195 (hereafter called Part A) shall be distributed among Union importers who are approved according to the provisions of Article 7 and who can prove that they have imported under one of the quotas 09.4195 or 09.4182 in the course of the 24 months prior to the month of November preceding the quota year; (b) quota No 09.4182 (hereafter called Part B) shall be reserved for applicants: (i) who are approved according to the provisions of Article 7; and (ii) who can prove that during the 12-month period prior the month of November preceding the quota year that they imported into and/or exported from the Union at least 100 tonnes of milk or milk products covered by Chapter 04 of the Combined Nomenclature in at least four separate operations. 2. Applications for import licences may be lodged only: (a) from 20 to 30 November, for imports during the period from 1 January to 30 June following; (b) from 1 to 10 June, for imports during the period from 1 July to 31 December following; (c) from 1 to 10 September, for imports during the period from 1 October to 31 December following. 3. To be admissible, applications for import licences may cover, per applicant: (a) for Part A, no more than 125 % of the quantities that they have imported under the quotas 09.4195 or 09.4182, in the course of the 24-month period prior to the month of November preceding the quota year; (b) for Part B, not less than 20 tonnes and no more than 10 % of the available quantity for the subperiod and provided they are able to prove to the satisfaction of the competent authority of the Member State concerned that they fulfil the conditions laid down in point (b) of paragraph 1. Subject to complying with the eligibility conditions, applicants may apply simultaneously under both parts of the quota. The applications for import licences must be separate for Part A and for Part B. 4. Applications for import licences may be lodged only in the Member State where the approval pursuant to Article 7 has been granted, and must bear the importers approval number. 5. The proofs referred to in paragraphs 1 and 3 shall be furnished in accordance with the second subparagraph of Article 5 of Regulation (EC) No 1301/2006. Those proofs shall be submitted at the time the applications for import licences are lodged and shall be valid for the relevant quota year.; (8) in Annex I, a new Part K is added, the text of which is set out in Annex I to this Regulation; (9) Part A of Annex III is replaced by the text which is set out in Annex II to this Regulation; (10) in Part B of Annex III, the entries concerning quota numbers 09.4514 and 09.4515 are deleted. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the quota year starting on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 341, 22.12.2001, p. 29. ANNEX I I.K TARIFF QUOTAS UNDER THE GATT/WTO AGREEMENTS SPECIFIED BY COUNTRY OF ORIGIN: NEW ZEALAND Quota number CN code Description Country of origin Annual quota from 1 January to 31 December (in tonnes) Quantity from 1 January to 30 June (in tonnes) Quantity from 1 July to 31 December (in tonnes) Quantity from 1 October to 31 December (in tonnes) Import duty (EUR/100 kg net weight) 09.4515 0406 90 01 Cheese for processing (1). New Zealand 4 000 4 000   17,06 09.4514 ex 0406 90 21 Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses in cubic blocks or in parallelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months. New Zealand 7 000 7 000   17,06 (1) Utilisation for this particular purpose will be monitored by applying the Union provisions laid down on the subject. The cheeses concerned are considered as processed when they have been processed into products falling within subheading 040630 of the Combined Nomenclature. Articles 291 to 300 of Regulation (EEC) No 2454/93 apply. ANNEX II ÃII.A TARIFF QUOTA UNDER THE GATT/WTO AGREEMENTS SPECIFIED BY COUNTRY OF ORIGIN: NEW ZEALAND BUTTER CN code Description Country of origin Annual quota from 1 January to 31 December (in tonnes) Quantity from 1 January to 30 June (in tonnes) Quantity from 1 July to 31 December (in tonnes) Quantity from 1 October to 31 December (in tonnes) Import duty (EUR/100 kg net weight) ex 0405 10 11 ex 0405 10 19 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 % manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process. New Zealand 74 693 Quota 09.4195 Part A: 20 540,5 Quota 09.4195 Part A: 20 540,5 Quota 09.4195 Part A:  70,00 ex 0405 10 30 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 85 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage where the butterfat is concentrated and/or fractionated (the processes referred to as Ammix  and Spreadable ). Quota 09.4182 Part B: 16 806 Quota 09.4182 Part B: 16 806 Quota 09.4182 Part B: 